DOWNEY, Judge.
Appellant was charged with murder in the second degree, convicted of manslaughter and sentenced to fifteen years. He seeks appellate review of the trial court’s failure to direct a verdict of acquittal.
We have examined the briefs and the entire record and find the evidence insufficient upon which to base the conviction. Getsie v. State, Fla.App.1966, 193 So.2d 679.
Accordingly, the Judgment of Conviction is reversed and the cause remanded for a new trial.
OWEN, C. J., and CROSS, J., concur.